Order issued October(     i   .2012




                                                In The
                                  (tnirt uf              pcahi
                         Fift1! Jiiitrirt nf             xwi at Jat1ai
                                        No. 05-10-01375-CV


                  IN THE iNTEREST OF C.H.C. AND S.M.C., CHILDREN


                                             ORDER

        Appcllcc asserts in his brief that the trial court has appointed a parenting facilitator.

Accordingly, we ORDER the Collin County District Clerk to file a supplemental transcript by

October 26, 2012 containing either any order or orders appointing a parenting facilitator or a verified

statement by the clcrk that there is no order appointing a parenting facilitator in this c’s




                                                       JIM MOSELEY
                                                       PRESIDIIG JUSTICE             /